Citation Nr: 0827197	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-26 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1951 to 
March 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that denied the veteran's claim for 
service connection for post-traumatic stress disorder.  The 
Board remanded the matter in December 2005 for further 
evidentiary development and adjudication.  After completing 
the required evidentiary development, the Appeals Management 
Center (AMC) re-adjudicated the claim and again denied the 
veteran's claim for service connection for post-traumatic 
stress disorder via the issuance of a supplemental statement 
of the case (SSOC) in October 2007.  Also in October 2007, 
the AMC issued a rating decision granting the veteran service 
connection for an anxiety disorder.

In April 2008 the veteran submitted an application for 
increased compensation based on unemployability.  He also 
submitted a VA Form 21-4138, Statement in Support of Claim, 
which raises a claim for service connection for a heart 
disability as secondary to his service-connected anxiety 
disorder.  As these claims have not been adjudicated by the 
RO, they are not before the Board; hence, they are referred 
to the RO for appropriate action.

The veteran and a friend testified before the undersigned 
Veterans Law Judge at a hearing at the Board's central office 
in Washington, D.C., in October 2005.  A transcript of that 
hearing has been associated with the claims file.

In April 2008, a facsimile of a March 24, 2008, VA Form 21-
4138 was received by VA.  In this signed statement, the 
veteran indicated that he was revoking his appointment of the 
Disabled American Veterans as his representative.  





FINDING OF FACT

In April 2008, prior to the Board's promulgation of a 
decision in the appeal, VA received a statement from the 
veteran in which he expressed his desire to withdraw all 
issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal of the issue of entitlement to service connection for 
post-traumatic stress disorder have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 
(2007).  A substantive appeal may be withdrawn in writing and 
is effective when received by the RO prior to the appeal 
being transferred to the Board, or when received by the Board 
before it issues a final decision.  38 C.F.R. § 20.204(b) 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(a) (2007).

By a March 2008 statement, which was received by VA in April 
2008, prior to the issuance of a decision by the Board, the 
veteran stated that he wished to cancel his appeal.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning the claim of entitlement 
to service connection for post-traumatic stress disorder.  
Accordingly, the Board will dismiss the appeal.




ORDER

The appeal for entitlement to service connection for post-
traumatic stress disorder is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


